Citation Nr: 1045242	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-22 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment of or reimbursement by the Department of 
Veterans Affairs (VA) for medical expenses incurred in connection 
with an ambulance ride to Sacred Heart Medical Center on October 
29, 2007.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel





INTRODUCTION

The Veteran served from February 1959 to January 1961. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Department of Veterans 
Affairs (VA) Medical Center in Portland, Oregon.


FINDINGS OF FACT

1.  The appellant was taken to Sacred Heart Medical Center on 
October 29, 2007 via ambulance.  

2.  The appellant had Medicare at that time.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
incurred in connection with an ambulance ride to Sacred Heart 
Medical Center on October 29, 2007 have not been met. 38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-17.1002 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Because the claim in this case is governed by 
the provisions of Chapter 17 of Title 38 of the United States 
Code, the VCAA and its implementing regulations are not 
applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
and Lueras v. Principi, 18 Vet. App. 435 (2004).  

In regards to the appellant's request for a hearing, we note that 
in February 2008 the appellant related he wanted a BVA hearing.  
He confirmed the same in his August 2008 VA Form 9.  The 
appellant was scheduled for a VA videoconference hearing at the 
RO in July 2010.  When the appellant failed to appear, he was 
contacted by the RO.  During this contact, the appellant related 
that he was unable to make his hearing but that he sent a letter 
stating that he was too sick to attend the hearing a couple of 
weeks ago.  In August 2010, the appellant's motion to reschedule 
his hearing was granted.  

The appellant was rescheduled for another hearing in November 
2010.  However, in October 2010 he submitted correspondence 
informing the VA that he would not be able to attend the 
scheduled hearing in November 2010.  He related that he had lost 
more breathing capacity and could not get through explaining his 
case.  He indicated that he could not attend in his condition.  

In light of the above, we find that it would be futile to 
reschedule the appellant for another hearing.  Based on the 
record, which demonstrates the appellant has missed a couple of 
scheduled hearings because of his health, we find it would be 
futile to schedule him for another hearing on this claim.  
Furthermore, we note that the appellant has not directly 
requested another hearing and that there is sufficient evidence 
to proceed with the claim.  

Legal Criteria 

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 17.1002 (the 
implementing regulations).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public Law 
106-177, 113 Stat. 1556.  To be eligible for reimbursement under 
this Act the appellant has to satisfy all of the following 
conditions: (a) The emergency services were provided in a 
hospital  emergency department or a similar facility held out as 
providing emergency care to the public; (b) The claim for payment 
or reimbursement for the initial evaluation and treatment is for 
a condition of such a nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health (this 
standard would be met if  there were an emergency medical 
condition manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent lay person who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention to 
result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part); (c) A VA or other 
Federal facility/provider was not feasibly available and an 
attempt to use them before hand would not  have been considered 
reasonable by a prudent lay person (as  an example, these 
conditions would be met by evidence establishing that a veteran 
was brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available appropriate level 
of care was at a non-VA medical center); (d) The claim for 
payment or reimbursement for any medical care beyond the initial 
emergency evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could not have been 
safely discharged or transferred to a VA or other Federal 
facility (the medical emergency  lasts only until the time the 
veteran becomes stabilized); (e) At the time the emergency 
treatment was furnished, the veteran was enrolled in the VA 
health care system and had  received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment; (f) The 
veteran is financially liable to the provider of  emergency 
treatment for that treatment; (g) The veteran has no coverage 
under a health-plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
veteran or provider to comply with the provisions of that health-
plan contract, e.g., failure to submit a bill or medical records 
within  specified time limits, or failure to exhaust appeals of 
the denial of payment); (h) The veteran has no contractual or 
legal recourse against a third party that could reasonably be 
pursued for or in part, the veteran's liability to the provider; 
and (i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided.  See 38 
C.F.R. § 17.1002.

Section 1728(a), Title 38, United States Code, provides that VA 
may pay or reimburse veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were rendered 
in a medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran in need thereof (A) for an adjudicated 
service- connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who has 
a total disability permanent in nature from a service-connected 
disability; or (D) for any illness in the case of a veteran who 
is a participant in a vocational rehabilitation program that 
necessitates care or treatment to make possible such veteran's 
entrance into a course of training, prevent interruption of such 
course of training, or hasten the return to such course of 
training; and (3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand would 
not have been reasonable, sound, wise, or practical.  See also 38 
C.F.R. § 17.120 (2008).  The Court has held that all three of 
these statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Board points out that, during the pendency of this appeal, a 
portion of the provisions of 38 U.S.C.A. § 1725 was amended.  See 
Veterans' Mental Health and Other Care Improvements Act of 2008, 
Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill 
makes various changes to veteran's mental health care and also 
addresses other health care related matters.  In pertinent part, 
the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the 
payment or reimbursement by VA of private treatment mandatory as 
opposed to discretionary, if all of the pertinent criteria 
outlined above are otherwise satisfied.  Specifically, the word 
"shall" in both statutes was changed from the word "may."  
Additionally, this amendment added a provision, which essentially 
expands one of the criteria that defines the meaning of 
"emergency treatment" to include treatment rendered (1) until 
such time as the veteran can be transferred safely to a VA 
facility or other Federal facility and such facility is capable 
of accepting such transfer; or . . . (2) until such time as a 
Department facility or other Federal facility accepts such 
transfer if: (A) at the time the veteran could have been 
transferred safely to a Department facility or other Federal 
facility, no Department facility or other Federal facility agreed 
to accept such transfer; and (B) the non-Department facility in 
which such medical care or services was furnished made and 
documented reasonable attempts to transfer the veteran to a 
Department facility or other Federal facility.  Id.  

Analysis 

The appellant has appealed the denial of reimbursement for 
medical expenses incurred in connection with an ambulance ride to 
Sacred Heart Medical Center on October 29, 2007.  After review of 
the evidence, the Board finds against the claim.  

Initially, we note that the record does not indicate that the 
appellant seeks reimbursement under 38 C.F.R. § 17.120.  We 
further note that there is no evidence that the diseases for 
which the appellant was treated during the period at issue had 
been adjudicated as service-connected.  Accordingly the 
provisions of 38 C.F.R. § 17.120 cannot be used to award 
reimbursement in this case.

As § 17.120 is not for application, the Board focuses our inquiry 
on application of the Veterans Millennium Health Care and 
Benefits Act, described above.  See 38 U.S.C.A. § 1725 and 38 
C.F.R. §§ 17.1000 - 17.1002.  The Board notes that on October 29, 
2007 that appellant was taken by ambulance to Sacred Heart 
Medical Center.  Thereafter, he was charged for the ambulance 
service.  In the Health Insurance Claim form filed in November 
2007, when asked about insurance, the "other" box was checked.  

Via various statements, the appellant has related that he 
followed VA instructions when he called with chest pains.  
According to the appellant, he was instructed to hang up the 
phone and call 911.  He related that three years ago he was 
informed by VA that he had to pay for Medicaid or he would not be 
eligible for VA benefits.  The appellant has also stated that he 
is not appealing the "ambulance ride" but the VA instructing 
him to call 911 knowing that he would lose his VA benefits.   

In light of the above, reimbursement under the provisions of 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 is not warranted.  A 
review of the record indicates that the appellant does not 
satisfy at least one of the requisite criterion set forth above.  
Specifically, the appellant had coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, for 
the emergency treatment.  By the appellant's admission, he had 
Medicare coverage.  We note that in a statement received in 
February 2008, the appellant stated that he was informed that VA 
would not cover anything Medicare would not pay which put him in 
financial debt.  He related that he could not pay the remainder 
and was not informed that VA would not take care of the expenses.  
The above statement is evidence of Medicare coverage.  

As the evidence demonstrates that the appellant has Medicare 
insurance, reimbursement for the medical expenses incurred in 
connection with the ambulance ride to Sacred Heart Medical Center 
on October 29, 2007 is not permitted.  The fact that not all of 
the medical expenses from this treatment were covered completely 
by Medicare is not relevant under the foregoing regulation.  VA 
is not authorized to pay or reimburse unauthorized medical 
expenses where a health-plan contract covers the cost of medical 
expenses either in whole or in part.  The Board is bound by the 
law, and its decision is dictated by the relevant statutes and 
regulations.  Because the appellant does not meet one of the 
criteria for payment or reimbursement under Section 1725 (i.e. 
lack of other insurance coverage under 38 C.F.R. § 17.1002(g)), 
all of which must be met to warrant reimbursement, it is not 
necessary to analyze whether the claim meets the additional 
Section 1725 requirements.  See 38 C.F.R. § 17.1002. 

We are mindful of the appellant's contentions that he is not 
appealing the "ambulance ride" but the VA instructions to call 
911.  However, we note that the appellant is seeking monetary 
reimbursement to pay for the ambulance ride.  As such, he is 
appealing the denial of reimbursement for the ambulance ride.  

To the extent that there has been a change in the law, the change 
is not retroactive and does not apply in this case.  Although the 
Secretary may provide reimbursement under section 1725 of title 
38, United States Code, as amended by subsection (a) and (b) for 
emergency treatment furnished before the date of the enactment of 
this Act, the Secretary has not determined that, under the 
circumstances applicable with respect to the Veteran, it is 
appropriate to do so.

Accordingly, this claim is denied.  


ORDER

Payment of or reimbursement by the Department of Veterans Affairs 
(VA) for medical expenses incurred in connection with an 
ambulance ride to Sacred Heart Medical Center on October 29, 2007 
is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


